DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendments and accompanying remarks filed 7/14/22 have been fully considered and entered. Claims 1-12, 14, 16 and 18 have been amended as requested. Applicant’s remarks are not found persuasive to overcome the obviousness type rejections made over the prior art of Stieglitz, US 7,293,975 for reasons set forth herein below. 
Response to Arguments
2.	Applicants assert that the cited prior art of Stieglitz, US 7,293,975 does not explicitly teach that the individual lamellae configurations are off set from each other as claimed. Applicants assert that the appearing to be off set as shown and cited in figure 2 by the Examiner does not equate to the claimed configuration of a first lamellae off set relative to a second lamellae in the longitudinal direction of the lamella block. This argument is not found persuasive. In response, the Examiner maintains that figure 2 of Stieglitz, US 7,293,975 clearly illustrates first lamellae off set relative to a second lamellae in the longitudinal direction. Though, Stieglitz, US 7,293,975 may not explicitly disclose the claimed off set limitation of the lamellae block article, the Examiner is of the position that figure 2 is a sufficient teaching to render the recited limitation obvious. Further, it is respectfully pointed out that Applicants are not claiming any degree of off setting of the individual lamellae relative to each other which would patently distinguish from the figure of Stieglitz, US 7,293,975.  Absent such limitations in conjunction with figure 2 of Stieglitz, US 7,293,975, the Examiner is of the position that the claimed off set limitations are rendered obvious. 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Stieglitz, US 7,293,975.
	The patent issued to Stieglitz teach a calibration device comprising the claimed lamella block (title and figure 2). Stieglitz teach that the lamella block includes two different lamellae configurations (18’ and 18’’) disposed in alternating relationship (figure 2 and column 4, 50-60). It appears that the two different lamellae (18’ and 18’’) are offset from one another (figure 2). Stieglitz teach that each lamellae includes two bores and is strung on retention rods (figure 2, column 4, 50-60). Said lamellae (18’ and 18’’) are separated from one another by spacers (figure 2 and column 4, 50-60). Stieglitz further teach that the ends of the retention rods include internal threads such that insertion of a screw enables bracing of all segments (18’ and 18’’) with one another. 
	With regard to claim 2, it appears from figure 2 that the differing lamellae are located on different sides (figure 2 and column 4, 15-25). 
	With regard to claim 3, it appears that the differing lamellae are of the same shape (figure 2). 
	With regard to claim 4, it appears that the differing lamellae meet the limitation of having the same or differing division (figure 2). 
	With regard to claim 5, it appears that the differing lamellae are offset (figure 2). 
	With regard to claim 6, it appears that the retention rods act as a carrier structure (figure 2). 
	With regard to claim 7, there is no disclosure to suggest that the rods are made of differing materials. 
	With regard to claim 8, it appears that the lamellae is integrally designed (figure 2). 
	With regard to claim 9, Stieglitz does not specifically teach how the lamellae block is manufactured but the Examiner is of the position that how the lamellae block is made is not germane to the product claims.  Absent a showing to the contrary, it is Examiner's position that the article of the applied combination of prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). The applied prior art either anticipated or strongly suggested the claimed subject matter. It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 stand provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 17-24 of copending Application No. 17/434907. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is fully encompassed by the copending Application No. 17/434907.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789